            Case 2:15-cv-04745-CDJ Document 75 Filed 03/13/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON COLLURA,                                   :
                                                 :
                Plaintiff,                       :
                                                 :         CIVIL ACTION
       v.                                        :
                                                 :         NO. 13-4066
NICHOLAS JAMES FORD, et al.,                     :
                                                 :
                Defendants.                      :


J.C., individually, and all others similarly     :
situated,                                        :
                                                 :
                Plaintiff,                       :         CIVIL ACTION
                                                 :
       v.                                        :         NO. 15-4745
                                                 :
NICHOLAS FORD, et al.,                           :
                                                 :
                Defendants.                      :

                                               ORDER

       AND NOW, this __12th__ day of March, 2019, upon consideration of the following:

       1.       The Court’s September 18, 2017 Order (Doc. 161) and Memorandum Opinion

                (Doc. 160);1

       2.       The Court’s March 19, 2018 Order (Doc. 171) directing Plaintiff to comply with

                the September 18, 2017 Order (Doc. 161);

       3.       Plaintiff’s Rule 59(E) Motion for Reconsideration of March 19th Filing (Doc.




1
 In entering the September 18, 2017 Order, the Court consolidated Civil Action No. 15-4745
with Civil Action No. 13-4066 such that Civil Action No. 13-4066 would serve as the lead case
and Civil Action No. 15-4745 would be closed. The Parties shall ensure that all filings be
docketed under Civil Action No. 13-4066 going forward, consistent with the Court’s September
18, 2017 Order.
                                                 1
            Case 2:15-cv-04745-CDJ Document 75 Filed 03/13/19 Page 2 of 3




                172);

       4.       Plaintiff’s Motion for Default Judgment (Doc. 173);

       5.       Plaintiff’s Motion for Full or Partial Judgment on the Pleadings (Doc. 174);

       6.       Plaintiff’s Motion for Full or Partial Summary Judgment (Doc. 175); and

       7.       Plaintiff’s Motion to Sever (Doc. 184);

IT IS HEREBY ORDERED AND DECREED as follows:

       1.       The Court once again directs Plaintiff to comply with all provisions contained in

                the Court’s September 18, 2017 Order and Memorandum Opinion within thirty

                (30) days of the date of this Order;2

       2.       Plaintiff’s Rule 59(E) Motion for Reconsideration of March 19th Filing (Doc. 172)

                is DENIED;

       3.       Plaintiff’s Motion for Full or Partial Summary Judgment (Doc. 175) is DENIED

                WITHOUT PREJUDICE;3

       4.       Plaintiff’s Motion for Full or Partial Judgment on the Pleadings (Doc. 174) is

                DENIED WITHOUT PREJUDICE;



2
  Among other things, Plaintiff must submit a consolidated amended complaint as directed in the
Court’s September 18, 2017 Order. Plaintiff’s submission of a consolidated amended complaint
should provide clarity and specificity to the essential allegations against any remaining
Defendants in this case so that litigation can proceed. This case against multiple Defendants has
unfolded over a number of years, involved multiple related cases before various judges who have
rendered several opinions on the dozens of motions raised by Plaintiff. Plaintiff should,
therefore, comply with the Court’s September 18, 2017 and March 19, 2018 orders so that the
issues remaining in this case can be readily identified and resolved.
3
  Plaintiff’s Motion for Full or Partial Summary Judgment (Doc. 175), Plaintiff’s Motion for Full
or Partial Judgment on the Pleadings (Doc. 174), Plaintiff’s Motion for Default Judgment (Doc.
173) (collectively “Plaintiff’s Motions”) are premature in view of the Court’s September 18,
2017 Order directing Plaintiff to file a consolidated amended complaint, the Court’s March 19,
2018 Order directing Plaintiff to comply with the Court’s September 18, 2017 Order, and
Plaintiff’s noncompliance with both these orders. The Court’s present denial of Plaintiff’s
Motions is without prejudice to Plaintiff refiling motions in the future.
                                                  2
     Case 2:15-cv-04745-CDJ Document 75 Filed 03/13/19 Page 3 of 3




5.       Plaintiff’s Motion for Default Judgment (Doc. 173) is DENIED WITHOUT

         PREJUDICE; and

6.       Plaintiff’s Motion to Sever (Doc. 184) is DENIED WITHOUT PREJUDICE.




                                                BY THE COURT:
                                                /s/ Petrese B. Tucker
                                                ____________________________
                                                Hon. Petrese B. Tucker, U.S.D.J.




                                      3
